Citation Nr: 1630584	
Decision Date: 08/02/16    Archive Date: 08/11/16

DOCKET NO.  09-45 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent prior to August 29, 2014, and 50 percent thereafter for service-connected major depressive disorder and posttraumatic stress disorder (PTSD).

2.  Entitlement to a compensable initial disability rating prior to August 29, 2014 for service-connected migraines.

3.  Entitlement to a compensable initial disability rating prior to August 29, 2014 for service-connected rhinitis and deviated septum.

4.  Entitlement to a compensable initial disability rating prior to August 29, 2014, and 10 percent thereafter for service-connected scars on the left lower extremity, exclusive of the period from February 12, 2010 to May, 31, 2010 when the Veteran was receiving a temporary total rating.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).
REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel


INTRODUCTION

The Veteran has active duty service in the United States Air Force from June 1998 to October 2007.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).  

In May 2016 the Veteran testified before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing was prepared and added to the record.  

At the Veteran's hearing she expressed that she was satisfied with the currently assigned 30 percent rating for her service-connected migraines and 10 percent rating for her service-connected rhinitis and deviated septum.  However, she asserted that the effective dates for these awards should be earlier than August 29, 2014.  Given the Veteran's satisfaction with the current ratings and desire for review of the ratings for migraines and rhinitis/deviated septum prior to August 29, 2014, the Board has recharacterized the relevant issues on appeal as stated on the title page of this decision.  

The RO granted a temporary 100 percent evaluation for the period of February 12, 2010, to May 31, 2010, based on a period of convalescence following surgery for service-connected scars on the left lower extremity.  Because the disability rating on appeal for this issue is the maximum rating available for this period, it is not on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The United States Court of Appeals for Veterans Claims (Court) has held that a claim for a TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits but is instead part of the adjudication of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Board finds that the issue of TDIU is raised by the evidence of record, particularly in relation to the impairment resulting from the Veteran's major depressive disorder and PTSD as described by her at her hearing before the undersigned.  As such, the issue of entitlement to a TDIU is properly before the Board.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On and after October 17, 2007, the Veteran's major depressive disorder and PTSD resulted in occupational and social impairments with deficiencies in most areas. 

2.  Prior to August 29, 2014, the Veteran's migraines caused prostrating attacks occurring on average once a month.  

3.  Prior to August 29, 2014, the Veteran's allergic rhinitis and deviated nasal septum is manifested by subjective complaints of difficulty breathing without a 50 percent obstruction of the nasal passages on both sides or the complete obstruction on one side.  

4.  Prior to the Veteran's left foot surgery on February 12, 2010, the Veteran did not have scarring of the left lower extremity that caused disfigurement, limitation of motion, pain on examination of scars, frequent loss of covering of skin over scars, or impairment of function.  

5.  Beginning June 1, 2010, the Veteran had two painful scars on the left lower extremity, one of which was both unstable and painful.  


CONCLUSIONS OF LAW

1.  Throughout the pendency of the appeal, the criteria for the assignment of an initial disability rating of 70 percent, but no higher, for service-connected major depressive disorder and PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).  

2.  Prior to August 29, 2014, the criteria for the assignment of an initial disability rating of 30 percent, but no higher, for service-connected migraines have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2015).

3.  Prior to August 29, 2014, the criteria for the assignment of an initial compensable rating for service-connected allergic rhinitis and deviated nasal septum have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.97, Diagnostic Codes 6502, 6522 (2015).

4.  Prior to February 12, 2010, the criteria for the assignment of a compensable disability rating for service-connected scars on the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.118, Diagnostic Code 7804 (2015). 

5.  Beginning June 1, 2010, the criteria for the assignment of a disability rating of 20 percent, but no higher, for service-connected scars on the left lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.118, Diagnostic Code 7804 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

VA is required to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b).  Compliant notice was provided in February 2008.

Here, the Veteran's increased rating claims arise from her disagreement with the initial evaluations that were assigned following the grants of service connection for major depressive disorder and PTSD, migraines, rhinitis and deviated septum, and scars on the left lower extremity.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (section 5103(a) notice is no longer required after service-connection is awarded).

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  VA examinations have been conducted and opinions obtained.  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Analysis 

A.  Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2015); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2015); where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2015); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2015).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart, 21 Vet. App. 505.

Major Depressive Disorder and PTSD 

The Veteran has service-connected major depressive disorder and PTSD which has been rated under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9434, which provides: 

A 30 percent disability rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and mild memory loss (such as forgetting names, directions, recent events).  Id. 

A 50 percent disability rating is warranted when the Veteran experiences occupational and social impairment with reduced reliability and productivity, due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent disability rating is warranted when the Veteran experiences occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work-like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent disability rating is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closest relatives, own occupation, or own name.  Id.

According to the Diagnostic and Statistical Manual of Mental Disorders, Fourth edition (DSM-IV), a global assessment of functioning (GAF) score reflects the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  DSM-IV, American Psychiatric Association (1994), pp. 46-47; 38 C.F.R. §§ 4.125(a), 4.130 (2015).  A GAF score of 31-40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51-60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  The Board notes that the GAF Scale has been abandoned in the updated fifth edition of the DSM (DSM-5).  In this case, however, the DSM-IV was in use at the time the medical entries of record were made. Thus, the GAF scores assigned remain relevant for consideration in this appeal.

The Veteran was granted entitlement to service connection for major depressive disorder and PTSD and was assigned a 30 percent initial disability rating.  The rating was later increased to 50 percent, effective August 29, 2014.  As the Board finds that throughout the appeal period the disability has resulted in occupational and social impairment with deficiencies in most areas, a 70 percent rating will be assigned.  

The record reflects that, throughout the pendency of the appeal and dating back to 2007, the Veteran received treatment through VA and sought individual counseling.  Throughout her treatment, the records indicate that the Veteran isolated herself from others and exhibited symptoms of paranoia, hypervigilance, and mood volatility.  The Veteran reported being fearful of others and having nightmares and increased irritability.  The Veteran lost interest in activities, and she asserted having frequent anxiety and panic attacks.  She frequently reported low energy levels and difficulties with memory, concentration, and motivation.  The Veteran also reported having some suicidal ideation.

The Veteran first underwent VA examination in connection with her mental health claim in March 2008, and at the time she reported having no energy and being uncomfortable around others at work, especially men.  The Veteran also reported that she had poor sleep and appetite, and that she occasionally self-medicated with alcohol to sleep.  During the mental status examination the VA examiner noted that the Veteran had difficulty concentrating and that she maintained poor eye contact.  Although her judgment and insight were fair, the VA examiner noted that the Veteran was also irritable; she became tearful when discussing her symptoms.  The Veteran was diagnosed with major depressive disorder with PTSD features and was assigned a GAF score of 50.  

The Veteran began counseling at VA, and at the time she reported isolating herself from others and not wanting to date anyone.  The therapist recommended an ongoing treatment regimen.  The Veteran reported having continued memory loss and that she was sleeping less due to her PTSD symptoms.  In August 2014 the Veteran reported feeling depressed and bitter, and she was convinced that others were making fun of her.  She was tearful in communicating her symptoms, and the counselor encouraged the Veteran to consider her self-worth.  

In August 2014 the Veteran again underwent VA examination in connection with her claim.  At the time, she reported feeling depressed, helpless, and hopeless about her situation; she reported that she did not socialize with others due to her symptoms.  The VA examiner noted that the Veteran was quite tearful during the examination, and that she had been exhibiting PTSD symptoms, including hypervigilance, avoiding men, irritability, difficulty concentrating, and having nightmares.  The VA examiner also noted that her mental health condition had worsened in the past year.  During the mental status examination the Veteran maintained poor eye conduct and had a flattened affect.  The Veteran was diagnosed with major depressive disorder and PTSD, and the VA examiner noted that the Veteran had occupational and social impairment with reduced reliability and productivity.  

When the Veteran returned to counseling she reported that she struggled with interpersonal relationships and that she had a love/hate relationship with people and that she had no fulfillment.  She also asserted that she had difficulty trusting others.  The Veteran was working but she reported having ongoing stress with management situations, and she expressed suspiciousness of her coworkers.  

During the Board hearing the Veteran testified that she had compulsive rituals that she performed such as checking the locks on doors and checking around her car for bombs, and she asserted that she had panic attacks up to four times per week.  The Veteran reported having nightmares up to ten times per month with consistently poor sleep and volatility with her anger to the point of punching holes in the wall.  When the Veteran experienced stress, she testified to having thoughts of self-harm.  She also described a situation where she had a severe reaction to fear while being interviewed alone by a man.  Lastly, the Veteran asserted that she loses track of things and will stop mid-task when cooking, and she reported that in the year prior to the hearing she had difficulty getting out of bed and handling her own self-care.  

Here, the Board finds the evidence demonstrates that the Veteran's major depressive disorder and PTSD resulted in occupational and social impairment with deficiencies in most areas throughout the pendency of the appeal.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  Initially, the Board notes the Veteran experienced symptoms that are not listed in the rating criteria, and as a result, the Board has considered many of the Veteran's symptoms as "like or similar to" the schedular rating criteria of occupational and social impairment with deficiencies in most areas.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The evidence demonstrates that the Veteran's major depressive disorder and PTSD was manifested throughout the pendency of the appeal by depressed mood, irritability, anger, anxiety, panic attacks, compulsive behavior, isolative behavior, low motivation, some memory loss, poor concentration, poor sleep and nightmares, hypervigilance, suicidal thoughts, and difficulty with social and work relationships.  The evidence indicates deficiencies in work, thinking, mood, and relationships.  Clinicians assigned GAF scores ranging from 45 to 60 during the period on appeal, indicating a range of serious to moderate symptoms.  As a result, the Board concludes that the evidence as a whole more nearly approximates the criteria for a disability rating of 70 percent.  38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411; see Hart, 21 Vet. App. 505.

Nonetheless, the evidence does not show total occupational and social impairment at any point during the pendency of the appeal.  At no point were there reports of inappropriate behavior or disorientation.  Although the Veteran did report having difficulty being in public and isolating herself from others, she has been able to participate in therapy at VA.  The Veteran reported isolating herself in the home, but she has been married for 5 years.  The Veteran also reported that she had some difficulty relating to coworkers and others, but she has been able to work for at least part of the period on appeal.  There is no indication that the Veteran is unable to express herself or communicate, and while her mental health examinations show depression symptoms and tearfulness she has been able to maintain her composure during therapy.  There is no evidence of the Veteran experiencing audiovisual hallucinations.  Based on the sum of the evidence, there is no indication that the Veteran has a total occupational and social impairment required for a 100 percent disability rating for PTSD.  For these reasons, the Board finds the criteria for a disability rating in excess of 70 percent for major depressive disorder and PTSD have not been met at any time during the pendency of the appeal.  38 C.F.R. § 4.130.  

Resolving the benefit of the doubt in favor of the Veteran, the Board finds the criteria for a disability rating of 70 percent, but no higher, for major depressive disorder and PTSD have been met.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  However, the criteria for a disability rating in excess of 70 percent have not been met at any time during the pendency of the appeal.  

Migraines

Migraines are rated under Code 8100.  Under Diagnostic Code 8100, a noncompensable evaluation is assigned for migraine headaches with less frequent attacks.  A 10 percent evaluation requires characteristic prostrating attacks averaging one in two months over the last several months.  Migraines with characteristic prostrating attacks occurring on an average once a month warrant a 30 percent disability evaluation.  Migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability warrant a 50 percent evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2015). 

The Rating Schedule does not define "prostrating."  However, "prostration" has been defined as "complete physical or mental exhaustion."  Merriam-Webster's New Collegiate Dictionary 999 (11th ed. 2007).  "Prostration" has also been defined as "extreme exhaustion or powerlessness."  Dorland's Illustrated Medical Dictionary 1554 (31st ed. 2007). 

In this case, the RO granted entitlement to service connection for migraines in a July 2008 rating decision, and assigned an initial noncompensable disability rating.  A November 2014 rating decision increased the Veteran's initial disability rating for migraines to 30 percent beginning August 29, 2014.  

The Veteran first underwent VA examination in connection with this claim in March 2008, at which time she asserted that she had recurrent headaches and that she had been taking Maxalt for two or three years which controlled her headaches.  She indicated that she normally had headaches up to twice per month, and that they were usually temporal to her menstrual cycle.  Her headaches start as a dull pain and become a full-blown headache.  She has pain, nausea, and light sensitivity with the headaches.  Sometimes she experiences vomiting.  To treat the headaches she takes prescribed medication and lies down.  The headaches will last anywhere from 12 hours to a few days.  When the headaches are debilitating, she reported she has to go home, take medication, and lay down.  She noted that prior to two years ago (when she started taking medication) she had gone to the emergency room for headache relief shots.  She also reported that she missed five days of school in January 2008 due to migraines.  During the physical examination the Veteran had no neurological deficits and her blood pressure was normal.  She was diagnosed with migraines and the VA examiner noted that based on the Veteran's statements the Maxalt medication had improved her symptoms over the past two years.  

Later that year the Veteran returned to VA for treatment, and at the time she reported that she was having migraines daily.  The treatment provider added a daily medication for chronic suppression of migraines, and increased her other headache medication.  The treatment provider indicated that the Veteran would be referred to neurology if her symptoms did not improve, but there was no indication that she was referred.  At the time her blood pressure and physical examination were normal.  

The medication regimen seemed to help the Veteran somewhat, in that in November 2009 the Veteran reported that she was only having migraines once per week, although she indicated that she was sometimes experiencing nausea and vomiting with the migraines.  The Veteran continued to receive conservative treatment consisting of medication management throughout the remainder of the period.  

The Board finds that a 30 percent disability rating, but no higher, is applicable for the Veteran's service-connected migraines in the period prior to August 29, 2014.  While the VA examiner did not specifically address the number of episodes of prostrating episodes due to the migraines, the description of the headaches - pain, nausea, light sensitivity, occasional vomiting, the need to take medication and lie down, debilitation at times - can be viewed as analogous to prostrating headaches.  The Veteran's credible report to the VA examiner of up to two headaches per month warrants a 30 percent rating.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  

At the Veteran's hearing she indicated she was satisfied with a 30 percent rating for her migraine headaches.  In addition, the Veteran reported to the examiner that she experienced headaches up to twice a month, rather than very frequent completely prostrating and prolonged attacks.  While later reports indicate more frequent migraines, there is no indication that the migraines were as debilitating as those described during the examination.  The Veteran's migraines did not completely preclude her from working or attending school, and they appear to have been managed by medication with occasional follow-up appointments at VA.  There is no evidence that the Veteran received treatment from a neurologist or that she required frequent bed rest.  Thus, the Board finds that very frequent completely prostrating and prolonged attacks are not shown during the appeal period.  In addition, the evidence, including the Veteran's statements, does not suggest that her headaches were productive of severe economic inadaptability during this period.  As such, a higher 50 percent rating is not warranted.  Id. 

Rhinitis and Deviated Nasal Septum

A deviated nasal septum is rated under Diagnostic Code 6502.  A traumatic deviation of the nasal septum with a 50 percent obstruction of the nasal passage on both sides or a complete obstruction on one side warrants a 10 percent rating.  This is the highest schedular rating available under this Diagnostic Code.  38 C.F.R. § 4.97, Diagnostic Code 6502.  

Allergic or vasomotor rhinitis is rated under Diagnostic Code 6522.  With polyps, the disability warrants a 30 percent rating.  Without polyps, a 10 percent rating is warranted with greater than 50 percent obstruction of the nasal passage on both sides or a complete obstruction on one side.  38 C.F.R. § 4.97, Diagnostic Code 6522.  

In this case, the RO awarded the Veteran service connection for rhinitis/deviated nasal septum in a July 2008 rating decision, and assigned an initial noncompensable disability rating.  A November 2014 rating decision increased the Veteran's disability rating for rhinitis/deviated nasal septum to 10 percent beginning August 29, 2014.  

In March 2008 the Veteran underwent VA examination in connection with her claim, and at the time she reported that she was taking over the counter allergy medication when she had seasonal allergies.  She asserted that her allergies bothered her more in the spring, but at the time of the physical examination she had no sinus tenderness and her physical examination was normal.  Her nose, mouth, and throat were clear.  The following month the Veteran had an x-ray of the sinuses that showed no active infection and only mild thickening of the mucus.  

The Veteran continued conservative treatment, and in November 2009 she reported that she was having difficulty breathing at night because of her deviated nasal septum, and she was diagnosed with a sinus infection.  She had limited treatment and flare-ups of her symptoms for the remainder of the period.  

Based on the foregoing, the Board finds that an initial compensable rating for the Veteran's rhinitis and deviated nasal septum is not warranted.  A compensable rating for a deviated septum requires a 50 percent obstruction of the nasal passage on both sides or a complete obstruction on one side.  The clinical evidence, including the VA examination report and the other treatment notes do not reflect findings that there was a complete obstruction on one side or a 50 percent obstruction on both sides of the nasal passages.  While the November 2009 treatment summary noted that the Veteran had difficulty breathing, the report does not otherwise document a 50 percent obstruction on both sides of the nasal passages or complete obstruction on one side.  As such, a compensable rating is not warranted prior to August 29, 2014.  The treatment notes are consistent with this finding.  

The Board has also considered the applicability of other potential Diagnostic Codes.  Here, the clinical evidence does not establish, and the Veteran has not alleged, loss of part of her nose, a scarred nose, did not suffer from granulomatous rhinitis, did not experience speech impairments and did not have abnormal findings related to the larynx.  The Veteran is therefore not entitled to a higher or separate rating under 6504 through 6524.  As the preponderance of the evidence is against an assignment of a higher rating prior to August 29, 2014, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107.

Scars on the Left Lower Extremity

Diagnostic Code 7819 regulates benign skin neoplasms.  Benign skin neoplasms are rated as disfigurement of the head, face, or neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), or impairment of function.  The Board need not address Diagnostic Codes 7800, 7801, or 7802 as these deal with the head, face, or neck and explicitly not the legs.  See 38 C.F.R. § 4.118.

During the pendency of the appeal, Diagnostic Codes 7800 to 7805 were amended, effective October 23, 2008.  However, the amended regulations are only applicable to claims received on or after October 23, 2008, (the current claim was received in January 2008), or where a claimant requests readjudication under the new criteria (which the Veteran did not).  As the RO applied the current regulations to this case in the December 2014 supplemental statement of the case, the Board is considering this a case where the claimant requested readjudication under the new criteria and will accordingly consider both the new and old criteria.    

Under the pre-amended regulations, scars that were superficial and unstable on examination may be rated at a maximum rating of 10 percent disabling under Diagnostic Code 7803.  A superficial scar was defined as one not associated with underlying soft tissue damage; while an unstable scar is defined as one where, for any reason, there was frequent loss of covering of skin over the scar.  Similarly, a painful and superficial scar also warranted a 10 percent rating under Diagnostic Code 7804.  Diagnostic Code 7805 rated other scars based upon the limitation of the affected part.

Under the amended Diagnostic Code 7804, one or two scars which are painful or unstable warrant a 10 percent rating; three or four scars which are unstable or painful warrant a 20 percent rating; and five or more scars that are unstable or painful warrant a maximum schedular 30 percent rating.  However, a notation to this Diagnostic Code indicates that if the Veteran has one or more scars that are both unstable and painful, an extra 10 percent rating may be added to the evaluation that is based on the total number of unstable or painful scars.  Under the amended Diagnostic Code 7805, any disabling effects of scars not considered in a rating provided under Diagnostic Codes 7800-7804 are to be evaluated under an appropriate diagnostic code.

The July 2008 rating decision granted service connection for left lower extremity scarring and assigned a noncompensable initial disability rating outside of the period of convalescence prior to August 29, 2014.  The November 2014 rating decision increased this disability rating to 10 percent beginning August 29, 2014.  For the reasons that follow, the Board finds that a noncompensable initial disability rating is warranted prior to February 12, 2010, and a 20 percent disability rating is warranted beginning June 1, 2010.  Each period will be discussed in the following sections.




a.  Prior to February 12, 2010

In March 2008 the Veteran underwent VA examination in connection with her claim, and she reported that she had been diagnosed with a left foot ganglion cyst.  She reported that the cyst drained but reappeared and became larger.  The Veteran reported that she tried conservative treatment methods and was supposed to have surgery in May 2005 but did not pursue it.  The Veteran asserted that she had swelling and stiffness in the foot.  During the physical examination the Veteran had a normal gait, and there was some evidence of swelling in the left foot.  Her cyst measured approximately 1.5 centimeters in diameter, and her range of motion in the foot was normal.  She was diagnosed with a left foot ganglion cyst, and the VA examiner noted that her functional impairment for this was mild.  

The Veteran continued to receive ongoing treatment for this disability through VA, but her treatment appeared to be relatively conservative before she received surgery.  Moreover, the medical evidence did not show any objective evidence of pain symptoms outside of the Veteran's lay statements describing her symptoms.  At the Board hearing the Veteran testified that prior to her surgery in February 2010 she had a noncompensable rating for scars due to the ganglion cyst, but that this was misdiagnosed; her actual diagnosis was a malignant deformity referred to dermatofibrosarcoma protuberans of the anterior ankle that required surgery in February 2010.  The Veteran maintains that her condition worsened greatly after having the skin graft procedure in conjunction with the February 2010 surgery.  

The Board finds that a compensable rating prior to February 12, 2010, is not warranted under Diagnostic Codes 7801 to 7805, or any other Diagnostic Code.  The Veteran testified that she did not have any scarring until after her 2010 surgery.  Thus, the evidence of record does not support a finding during this period of a deep, painful, or unstable scar.  As the preponderance of the evidence is against an assignment of a higher disability rating prior to February 12, 2010, the benefit of the doubt doctrine is not for application.  


b.  Beginning June 1, 2010

The Veteran had surgery on the left foot in February 2010 and this required an excision of the malignant tumor in the foot.  During surgery a portion of the Veteran's muscles and tendons in the foot were removed and she required a skin grafting procedure that took a portion of skin from her left upper thigh.  In July 2010 the Veteran reported that she had large black scars that were raised on the foot and leg, and that her foot was stiff and jammed frequently.  

In September 2010 the Veteran underwent VA examination in connection with her claim, and at the time she reported having pain, swelling, heat, stiffness, and weakness in the foot; she asserted that she could walk less than a mile due to her pain symptoms.  During the physical examination the Veteran's gait was normal, and the VA examiner noted that the Veteran would have some mild limitations in her activities of daily living.  

When the Veteran underwent VA examination in August 2014 she reported having skin problems on the graft site, and that her clothing rubbing would irritate her wound.  She asserted that she used a topical medication but that she continued to have pain and swelling in the foot when standing.  The VA examiner noted that the scars were of moderate severity and caused moderate functional loss 

At the hearing the Veteran testified that both the scars on her foot and ankle were extremely painful and that she had bone and tissue loss in the foot and nerve damage in the left thigh.  She asserted that the left thigh scar continued to break, peel, and bleed up to three times per month, and she had to wear clothes over it constantly and use topical wound dressing.  The Veteran testified that she has continued this care regimen since surgery in 2010.   

Based on this evidence, the Board finds that a disability rating of 20 percent, but no higher, is applicable since June 1, 2010.  The Veteran had surgery in February 2010 which produced the scars in question, and as noted, she has already received a period of temporary total disability immediately following her surgery.  Therefore, the earliest applicable date for a 20 percent disability rating for these scars would be June 1, 2010.  While Diagnostic Code 7804 requires at least three unstable or painful scars for a 20 percent disability rating and the Veteran has two scars, the scar on her thigh is both unstable and painful as demonstrated by her need to continue to apply wound dressing and new bandages even six years after surgery.  Therefore, an extra 10 percent disability rating may be added to the original 10 percent disability rating, allowing the Veteran to be eligible for a 20 percent disability rating given her thigh scar that is both unstable and painful.  

The Board has considered whether the Veteran could receive a higher disability rating under any other Diagnostic Code, both before and after the regulation change, but finds that Diagnostic Code 7804 adequately compensates the Veteran for her symptoms and the assignment of a separate rating under a similar Diagnostic Code would constitute pyramiding.  See 38 C.F.R. § 4.14 (2015) (evaluating the same manifestation of a disability under different diagnostic codes is to be avoided).  

Based on the supporting evidence, the Board finds that an initial disability rating of 20 percent, but no higher, is warranted beginning June 1, 2010.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 49.  However, the criteria for a disability rating in excess of 20 percent have not been met at any time during the pendency of the appeal.

B. Other Considerations

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of Compensation Services to determine whether, to accord justice, a veteran's disability picture requires the assignment of an extraschedular rating.  See also 38 C.F.R. § 3.321(b)(1) (2015).

Here, the Board finds the Veteran's disability picture is not so unusual or exceptional in nature as to render the ratings assigned inadequate.  

The Veteran's service-connected major depressive disorder and PTSD is evaluated as a psychiatric disability using the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130.  Notably, the symptoms listed in 38 C.F.R. § 4.130 are not intended to constitute an exhaustive list, but rather to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Essentially, the General Rating Formula contemplates all symptoms causing social or occupational impairment.  The Board finds that all of the Veteran's symptoms are contemplated by the Rating Schedule and as a result referral for extraschedular consideration is not warranted.  See 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. 111.

As for the Veteran's service-connected allergic rhinitis and deviated septum, migraines, and scars, the Board finds that these disabilities are not productive of frequent hospitalization, marked interference with employment, or any other situation that could be considered a governing norm.  See 38 C.F.R. § 3.321(b)(1).  While the Veteran reports receiving emergency room care for her migraines around 2006 and earlier, there is no indication that she has had frequent hospitalization for the disabilities noted in this paragraph.  Likewise, the Veteran has not described, and the medical evidence does not suggest, marked interference with employment to a degree above that for which the Veteran is already compensated by the assigned schedular ratings.  Of note, a March 2008 examiner noted that the ganglion cyst of the left foot caused only mild functional impairment, she had missed 5 days of school due to headaches, and she denied having any physical problems affecting her daily activities.  The September 2014 examiner noted that the Veteran's scars did not impact her ability to work.  

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  The Court in Yancy v. McDonald, 27 Vet. App. 484, 495 (2016), subsequently held that the Board is required to address whether referral for extraschedular consideration is warranted for a Veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities.  Neither scenario applies to the instant case.  


ORDER

Entitlement to an initial disability rating of 70 percent, but no higher, is granted for service-connected major depressive disorder and PTSD for the duration of the appeal.

Entitlement to an initial disability rating of 30 percent, but no higher, is granted for service-connected migraines prior to August 29, 2014.

Entitlement to compensable initial disability rating for service-connected rhinitis and deviated septum prior to August 29, 2014, is denied.

Entitlement to a compensable initial disability rating for service-connected scars on the left lower extremity prior to February 12, 2010, is denied.

Entitlement to an initial disability rating of 20 percent, but no higher, is granted for service-connected scars on the left lower extremity, beginning June 1, 2010. 

REMAND

As noted above, the issue of entitlement to a TDIU has been raised by the record.  However, additional development related to the Veteran's employment and educational background is necessary prior to adjudicating this claim.  

At the Board hearing the Veteran testified that she was unable to work due to her PTSD symptoms, and she asserted that she had not worked for a long period since separation from service in October 2007.  She testified that the longest she worked since separation was for one year.  She was noted to be unemployed at the August 2014 VA examination, but she consistently reported that she was working in her counseling sessions in September 2013 to November 2013, January 2014; and from November 2014 to April 2016.  On remand, the AOJ should send the Veteran a VA form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, to determine her work and education history.  The AOJ should also solicit employment records from the Veteran's former employers throughout the appeal period to determine the Veteran's employment history.  

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to complete VA Form 21-8940, Veteran's Application for Increased Compensation based on Unemployability.  Appropriate development should be undertaken based on the information provided by the Veteran.

2.  After all development has been completed, readjudicate the claim of entitlement to a TDIU.  If the benefit sought on appeal is not granted to the fullest extent, issue the Veteran and her representative a Supplemental Statement of the Case and provide a reasonable opportunity to respond before the case is returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


